EXHIBIT 10.1

 

EXECUTION VERSION

 

INCREMENTAL AMENDMENT

 



This INCREMENTAL AMENDMENT, dated as of September 19, 2014 (this “Amendment”),
to the Credit Agreement referred to below is made among INTRAWEST OPERATIONS
GROUP HOLDINGS, LLC, a Delaware limited liability company (“Holdings”),
INTRAWEST OPERATIONS GROUP, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders (as defined in the Credit Agreement referred to below;
capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement) or other Persons agreeing to provide the
Incremental Term Loans provided for herein and GOLDMAN SACHS LENDING PARTNERS
LLC, as administrative agent (in such capacity, the “Administrative Agent”).

 

A. Reference is hereby made to the Credit Agreement, dated as of December 9,
2013 (as amended by this Amendment and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), the
Administrative Agent, Goldman Sachs Lending Partners, LLC, as swing line lender,
and Goldman Sachs Bank USA, as issuing bank.

 

B. Pursuant to Section 2.27 of the Credit Agreement, subject to the terms and
conditions therein, (i) the Borrower may request an additional tranche of term
loans of the same Class as any existing Class of term loans by giving notice to
the Administrative Agent, (ii) the Borrower has given such notice to the
Administrative Agent for an additional tranche of term loans of the same Class
as the existing Class of Initial Term Loans in an aggregate principal amount of
$60,000,000 (the “2014 Incremental Term Loans”), having the terms and subject to
the conditions set forth herein and in the Credit Agreement, (iii) the Lenders
and other Persons set forth on Schedule 1 hereto and identified as “2014
Incremental Term Lenders” (the “2014 Incremental Term Lenders”) are willing to
provide the 2014 Incremental Term Loans on the 2014 Incremental Term Loan
Effective Date (as defined in Section 5 hereof) on the terms and subject to the
conditions set forth herein and in the Credit Agreement and (iv) the 2014
Incremental Term Loans shall be made pursuant to this Amendment, which may,
without the consent of any other Lenders, effect such amendments to the Credit
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of Section 2.27 of the Credit Agreement.

 

C. The Borrower intends to acquire, directly or indirectly, 50% of the Capital
Stock of Blue Mountain (the “Blue Mountain Acquisition”) pursuant to a Sale and
Purchase Agreement (the “Blue Mountain Purchase Agreement”), dated as of
September 12, 2014, among Blue Mountain Resorts Holdings, Inc. and Le Sommet
Properties Management Inc.

 

D. The proceeds of the 2014 Incremental Term Loans will be used to pay the
consideration in respect of the Blue Mountain Acquisition, to pay fees,
commissions and expenses related to the transactions contemplated by this
Amendment and the Blue Mountain Acquisition and for working capital.



 

 



E. Merrill Lynch, Pierce, Fenner & Smith Incorporated will act as lead arranger
and lead bookrunner for the 2014 Incremental Term Loans (in such capacities, the
“2014 Incremental Term Loan Arranger”).

 

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. The 2014 Incremental Term Loans. (a) Subject to the terms and
conditions set forth herein and in the Credit Agreement, each 2014 Incremental
Term Lender severally and not jointly agrees to make, on the 2014 Incremental
Term Loan Effective Date, a 2014 Incremental Term Loan to the Borrower in a
principal amount equal to the amount set forth next to such 2014 Incremental
Term Lender’s name on Schedule 1 hereto (the “2014 Incremental Term Loan
Commitments”). The Borrower may make only one borrowing under the 2014
Incremental Term Loan Commitment which shall be on the 2014 Incremental Term
Loan Effective Date. Any amount borrowed under this Section 1(a) and
subsequently repaid or prepaid may not be reborrowed. Each 2014 Incremental Term
Lender’s 2014 Incremental Term Loan Commitment shall terminate immediately and
without further action on the 2014 Incremental Term Loan Effective Date after
giving effect to the funding of such Lender’s 2014 Incremental Term Loan
Commitment on such date. This Amendment shall constitute the notice required to
be delivered by the Borrower to the Administrative Agent pursuant to the first
sentence of Section 2.27(a) of the Credit Agreement.

 

(b) Upon satisfaction or waiver of the conditions precedent specified herein,
each 2014 Incremental Term Lender shall make its 2014 Incremental Term Loan
available to (unless otherwise directed by the Borrower in writing) the
Administrative Agent not later than 10:00 a.m. (New York City time) on the 2014
Incremental Term Loan Effective Date, by wire transfer of same day funds in
Dollars, at the principal office designated by the Administrative Agent,
whereupon the Administrative Agent shall make the proceeds of the 2014
Incremental Term Loans available to the Borrower on the 2014 Incremental Term
Loan Effective Date by causing an amount of same day funds in Dollars equal to
the proceeds of all such 2014 Incremental Term Loans received by the
Administrative Agent from 2014 Incremental Term Lenders to be credited to such
account of the Borrower as may be designated in writing to the Administrative
Agent by the Borrower.

 

(c) The 2014 Incremental Term Loans shall have the same terms and conditions as
the Initial Term Loans (including, without limitation, with respect to maturity,
prepayments, repayments, interest rate and other economic terms (other than with
respect to the Incremental Closing Fee referred to in Section 1(e) below)) and
will increase the outstanding principal amount of the Initial Term Loans. The
existing outstanding Initial Term Loans and the 2014 Incremental Term Loans
shall constitute a single “Class” and together shall be the Initial Term Loans
for all purposes under, and subject to the provisions of, the Credit Agreement
and the other Loan Documents after giving effect to this Amendment (the Credit
Agreement as so amended, the “Amended Agreement”). Each of the parties hereto
hereby agrees that the Administrative Agent may take any and all action as may
be reasonably necessary to ensure that all such 2014 Incremental Term Loans,
when originally made, are Initial Term Loans for all purposes under the Loan
Documents and are included in each borrowing of outstanding Initial Term Loans
on a pro rata basis, in each case, after giving effect to this Amendment.



2

 



(d) The proceeds of the 2014 Incremental Term Loans are to be used by the
Borrower solely for the purposes set forth in Recital D of this Amendment.

 

(e) The Borrower agrees to pay to the Administrative Agent, for the account of
each Person party to this Amendment as a 2014 Incremental Term Lender on the
2014 Incremental Term Loan Effective Date, as fee compensation for the funding
of such 2014 Incremental Term Lender’s 2014 Incremental Term Loan, a closing fee
(the “Incremental Closing Fee”) in an amount equal to 0.125% of the stated
principal amount of such 2014 Incremental Term Lender’s 2014 Incremental Term
Loan, payable to such 2014 Incremental Term Lender from the proceeds of its 2014
Incremental Term Loan as and when funded on the 2014 Incremental Term Loan
Effective Date. Such Incremental Closing Fee will be in all respects fully
earned, due and payable on the 2014 Incremental Term Loan Effective Date and
non-refundable and non-creditable thereafter.

 

(f) The 2014 Incremental Term Loans shall not accrue interest for any period
prior to the 2014 Incremental Term Loan Effective Date, and the initial Interest
Period with respect to the 2014 Incremental Term Loans shall expire on September
30, 2014.

 

(g) This Amendment shall constitute an “Incremental Amendment” and a “Loan
Document” for all purposes of the Credit Agreement.

 

SECTION 2. Amendments to Credit Agreement. Effective as of the 2014 Incremental
Term Loan Effective Date, the Credit Agreement is hereby amended as follows:

 

(a) The recitals of the Credit Agreement are hereby amended:

 

     (i) by deleting the phrase “of Initial Term Loans (the “Term Loan
Facility”)” appearing in the third “WHEREAS” clause and inserting in lieu
thereof the phrase “of Closing Date Term Loans (the “Closing Date Term Loan
Facility”)”;

  

  (ii) by deleting the term “Initial Term Loans” appearing in the fourth
“WHEREAS” clause and inserting in lieu thereof the phrase “Closing Date Term
Loans”; and

  

  (iii) by inserting a new “WHEREAS” clause between the fourth and fifth such
clauses as follows:

  



“WHEREAS, certain of the Lenders have agreed pursuant to the 2014 Incremental
Amendment to extend 2014 Incremental Term Loans to the Borrower in an aggregate
principal amount of $60,000,000 (the “2014 Incremental Term Loan Facility”), the
proceeds of which will be utilized (a) to acquire 50% of the Capital Stock of
Blue Mountain, (b) to pay fees, commissions and expenses related to such
acquisition and the other transactions contemplated by the 2014 Incremental
Amendment and (c) for working capital.”

3

 





 

(b) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

 

“2014 Incremental Amendment”: the Incremental Amendment, dated as of September
19, 2014, among Holdings, the Borrower, the 2014 Incremental Term Lenders and
the Administrative Agent.

 



“2014 Incremental Term Lender”: each Lender that holds 2014 Incremental Term
Loans.

 



“2014 Incremental Term Loan”: an Incremental Term Loan made by a 2014
Incremental Term Lender to the Borrower pursuant to Section 1(a) of the 2014
Incremental Amendment.

 

“2014 Incremental Term Loan Commitment”: the commitment of a 2014 Incremental
Term Lender to make or otherwise fund a 2014 Incremental Term Loan and “2014
Incremental Term Loan Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Incremental Term Lender’s 2014 Incremental Term
Loan Commitment, if any, is set forth on Schedule 1 to the 2014 Incremental
Amendment subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the 2014 Incremental Term Loan
Commitments as of the 2014 Incremental Term Loan Effective Date is $60,000,000.

  

“2014 Incremental Term Loan Effective Date”: the date on which the 2014
Incremental Term Loans were made, which was September 19, 2014.

  

“2014 Incremental Term Loan Facility”: as defined in the recitals hereto.

  

“Closing Date Term Loan”: a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

  

“Closing Date Term Loan Commitment”: the commitment of a Lender to make or
otherwise fund a Closing Date Term Loan and “Closing Date Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Closing Date Term Loan Commitment, if any, is set forth on Schedule
1.1A or in the applicable Assignment and Acceptance, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Closing Date Term Loan Commitments as of the Closing Date is
$540,000,000.

  

“Closing Date Term Loan Facility”: as defined in the recitals hereto.



 

(c) The definition of the term “Closing Date” set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the phrase “the Initial Term
Loans” appearing therein and inserting in lieu thereof the phrase “the Closing
Date Term Loans”.

4

 



 

(d) The definition of the term “Incremental Term Loan” set forth in Section 1.1
of the Credit Agreement is hereby deleted and replaced in its entirety with the
following:

 

“Incremental Term Loan”: as defined in Section 2.27(a); provided that following
the making of any Incremental Term Loans pursuant to the 2014 Incremental
Amendment, such Incremental Term Loans shall immediately cease to constitute
Incremental Term Loans and instead shall constitute 2014 Incremental Term Loans.

 

(e) The definition of the term “Initial Term Loan” set forth in Section 1.1 of
the Credit Agreement is hereby deleted and replaced in its entirety with the
following:

 

“Initial Term Loan”: collectively, (a) each Closing Date Term Loan and (b) each
2014 Incremental Term Loan.

 

(f) The definition of the term “Initial Term Loan Commitment” set forth in
Section 1.1 of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

 

“Initial Term Loan Commitment”: collectively, (a) each Closing Date Term Loan
Commitment and (b) each 2014 Incremental Term Loan Commitment.

 

(g) The definition of the term “Term Loan Facility” set forth in Section 1.1 of
the Credit Agreement is hereby deleted and replaced in its entirety with the
following:

 

“Term Loan Facility”: collectively, (a) the Closing Date Term Loan Facility and
(b) the 2014 Incremental Term Loan Facility.

 

(h) Section 2.1 of the Credit Agreement is hereby amended by deleting each
instance of the phrase “Initial Term Loans” appearing therein and inserting in
lieu thereof the phrase “Closing Date Term Loans”.

 

(i) Section 2.7 of the Credit Agreement is hereby amended by deleting the phrase
“Initial Term Loans” appearing in the first sentence therein and inserting in
lieu thereof the phrase “Closing Date Term Loans”.

 

(j) Section 2.12(e) of the Credit Agreement is hereby amended by deleting each
instance of the phrase “Initial Term Loans” appearing therein and inserting in
lieu thereof the phrase “Closing Date Term Loans”.

5

 





(k) Section 2.13 of the Credit Agreement is hereby amended by deleting the table
that appears therein and inserting the following table in lieu thereof:



 

Amortization Date Initial Term Loan Installments September 30, 2014
$1,500,753.77 December 31, 2014 $1,500,753.77 March 31, 2015 $1,500,753.77 June
30, 2015 $1,500,753.77 September 30, 2015 $1,500,753.77 December 31, 2015
$1,500,753.77 March 31, 2016 $1,500,753.77 June 30, 2016 $1,500,753.77 September
30, 2016 $1,500,753.77 December 31, 2016 $1,500,753.77 March 31, 2017
$1,500,753.77 June 30, 2017 $1,500,753.77 September 30, 2017 $1,500,753.77
December 31, 2017 $1,500,753.77 March 31, 2018 $1,500,753.77 June 30, 2018
$1,500,753.77 September 30, 2018 $1,500,753.77 December 31, 2018 $1,500,753.77
March 31, 2019 $1,500,753.77 June 30, 2019 $1,500,753.77 September 30, 2019
$1,500,753.77 December 31, 2019 $1,500,753.77 March 31, 2020 $1,500,753.77 June
30, 2020 $1,500,753.77 September 30, 2020 $1,500,753.77 Maturity Date for
Initial Term Loans Remainder

 



6

 



SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings and the Borrower hereby represents
and warrants to the Administrative Agent and each of the 2014 Incremental Term
Lenders that, as of the 2014 Incremental Term Loan Effective Date: (i) such
Person (A) has the requisite corporate or other organizational power and
authority to make, deliver and perform this Amendment and to perform the Amended
Agreement and (B) has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Amendment
and the performance of the Amended Agreement, (ii) this Amendment has been duly
executed and delivered by such Person and constitutes a legal, valid and binding
obligation of each such Person enforceable against each of them in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (iii) the
execution, delivery and performance of this Amendment, the performance of the
Amended Agreement and the consummation of the transaction contemplated hereby
will not violate in any material respect any Requirement of Law (except this
shall not apply to tax, employee benefit or environmental matters, which are
covered exclusively by Sections 3.10, 3.13 and 3.17 of the Amended Agreement,
respectively) or any Contractual Obligation of any Intrawest Group Member, other
than any violation that could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and Liens permitted by Section 6.3), (iv) no
material consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority is required in connection with the
borrowings hereunder or the execution, delivery or performance of this Amendment
or the performance of the Amended Agreement, except (1) those consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (2) those consents, authorizations, filings and notices,
the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect and (3) the filings or other actions referred to in
Section 3.19 of the Amended Agreement and (v)(A) after giving effect to this
Amendment, the representations and warranties contained in the Amended Agreement
and in the other Loan Documents are true and correct in all material respects on
and as of the 2014 Incremental Term Loan Effective Date to the same extent as
though made on and as of the 2014 Incremental Term Loan Effective Date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof, and (B) no event has occurred and is continuing
or would result from the incurrence of the 2014 Incremental Term Loans that
would constitute a Default or an Event of Default.

7

 



 

SECTION 4. Other Agreements. Each 2014 Incremental Term Lender represents and
warrants that, to the extent such 2014 Incremental Term Lender is not a “U.S.
person” (as such term is defined in Section 7701(a)(30) of the Code), it has
delivered to the Borrower and the Administrative Agent the documentation
required to be delivered by it pursuant to the terms of Section 2.21(d) of the
Credit Agreement, duly completed and executed by such 2014 Incremental Term
Lender.

 

SECTION 5. Effectiveness. This Amendment and the obligation of each 2014
Incremental Term Lender to make a 2014 Incremental Term Loan hereunder shall
become effective as of the first date (such date being referred to as the “2014
Incremental Term Loan Effective Date”) that each of the following conditions
precedent shall have been satisfied or waived in accordance with the terms of
the Credit Agreement:

 

(a) The Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer or signatory of Holdings, the Borrower
and each 2014 Incremental Term Lender, and an Acknowledgement of Guarantors,
executed and delivered by a duly authorized officer or signatory of each
Guarantor.



8

 

 

(b) The Administrative Agent shall have received a fully executed and delivered
funding notice with respect to the 2014 Incremental Term Loans, in form and
substance reasonably satisfactory to the Administrative Agent, duly executed and
delivered by the Borrower no later than (x) one Business Day prior to the 2014
Incremental Term Loan Effective Date with respect to 2014 Incremental Term Loans
that are Base Rate Loans and (y) three days prior to the 2014 Incremental Term
Loan Effective Date with respect to 2014 Incremental Term Loans that are
Eurodollar Rate Loans (or such shorter period as may be acceptable to the
Administrative Agent).

 

(c) The Administrative Agent and the 2014 Incremental Term Loan Arranger shall
have received documents and certificates relating to the organization, existence
and good standing of Holdings and the Borrower and the authorization of this
Amendment and transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent and the 2014 Incremental
Term Loan Arranger.

 

(d) The Blue Mountain Acquisition shall be consummated simultaneously with the
funding of the 2014 Incremental Term Loans in accordance with applicable law and
on the terms described in the Blue Mountain Purchase Agreement (without any
amendment, modification or waiver thereof or any consent thereunder which is
materially adverse to the Borrower, the 2014 Incremental Term Loan Lenders or
the 2014 Incremental Term Loan Arranger for the Incremental Facility without the
prior written consent of the 2014 Incremental Term Loan Arranger).

 

(e) The Administrative Agent and the 2014 Incremental Term Loan Arranger shall
have received, in form and substance reasonably acceptable to the Administrative
Agent and the 2014 Incremental Term Loan Arranger, a legal opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to Holdings and the Borrower, dated the
2014 Incremental Term Loan Effective Date and addressed to the Administrative
Agent and the 2014 Incremental Term Lenders.

 

(f) The representations and warranties of Holdings and the Borrower set forth in
Section 3 hereof shall be true and correct as of the 2014 Incremental Term Loan
Effective Date, and the Administrative Agent shall have received a certificate,
dated the 2014 Incremental Term Loan Effective Date and signed by a Responsible
Officer of the Borrower, confirming the truth and correctness thereof, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

(g) The Administrative Agent and the 2014 Incremental Term Loan Arranger shall
have received a solvency certificate, in form and substance reasonably
acceptable to the Administrative Agent and the 2014 Incremental Term Loan
Arranger, executed by a Responsible Officer of Holdings.

9

 



(h) As of the 2014 Incremental Term Loan Effective Date, no event shall have
occurred and be continuing or would result from the incurrence of the 2014
Incremental Term Loans that would constitute a Default or an Event of Default.

 

(i) The 2014 Incremental Term Loan Arranger shall have received payment of all
fees payable in connection with this Amendment, and the Administrative Agent and
the Arranger shall have received all other amounts due and payable on or prior
to the 2014 Incremental Term Loan Effective Date, including payment of all
expenses required to be paid in connection with this Amendment pursuant to
Section 9.5 of the Credit Agreement for which reasonably detailed invoices have
been presented at least three Business Days prior to the 2014 Incremental Term
Loan Effective Date.

 

The Administrative Agent shall notify the Borrower and the Lenders (including
the 2014 Incremental Term Lenders) of the 2014 Incremental Term Loan Effective
Date, and such notice shall be conclusive and binding.

 

SECTION 6. Non-Reliance on Administrative Agent. Each 2014 Incremental Term
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, the 2014 Incremental Term Loan Arranger or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decisions to make its 2014
Incremental Term Loans hereunder and enter into this Amendment. Each 2014
Incremental Term Lender also represents that it will, independently and without
reliance upon the Administrative Agent, the 2014 Incremental Term Loan Arranger
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Amendment,
the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.

 

SECTION 7. Administrative Agent Consent. The Administrative Agent hereby agrees,
for purposes of Section 2.27(c) of the Credit Agreement, and without prejudice
to or affecting Section 6 hereof, that (a) the amendments to the Credit
Agreement and the other Loan Documents contained herein are necessary or
appropriate to effect the provisions of Section 2.27 of the Credit Agreement,
and (b) each 2014 Incremental Term Lender which is not a Lender, an affiliate of
a Lender or a Related Fund has been consented to by the Administrative Agent.

 

SECTION 8. Recordation of the Incremental Term Loans. On the Incremental
Effective Date, upon funding of the Incremental Term Loans, the Administrative
Agent will record in the Register the Incremental Term Loans made by the
Incremental Term Lenders.

 

SECTION 9. Expenses; Indemnity. Section 9.5 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such section was set forth in
full herein.

 

SECTION 10. Joinder. From and after the 2014 Incremental Term Loan Effective
Date, each 2014 Incremental Term Lender executing and delivering a signature
page to this Amendment shall become a party to the Credit Agreement and, except
as specifically set forth herein or in the Credit Agreement, shall have the
rights and obligations of a Lender thereunder and under the other Loan Documents
and shall be bound by the provisions thereof.

10

 



SECTION 11. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

SECTION 12. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 13. Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;

 

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13 any special, exemplary, punitive or consequential damages.

11

 



SECTION 14. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE 2014 INCREMENTAL TERM LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 15. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or the other Loan Parties under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement. After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby.

 

 

 

[Remainder of this page intentionally left blank.]

12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

  INTRAWEST OPERATIONS GROUP
HOLDINGS, LLC, as Holdings         By: /s/ Joshua B. Goldstein     Name: Joshua
B. Goldstein     Title: Executive Vice President
Chief General Counsel & Secretary

 

 

INTRAWEST OPERATIONS GROUP,
LLC, as the Borrower

          By: /s/ Joshua B. Goldstein     Name: Joshua B. Goldstein     Title:
Executive Vice President
Chief General Counsel & Secretary

 

 

 

 

 

[Incremental Amendment]

 

 

 

  GOLDMAN SACHS LENDING
PARTNERS LLC, as Administrative Agent       By: /s/ Anna Ashurov     Name: Anna
Ashurov     Title: Authorized Signatory

 

 

 

 

 

 

[Incremental Amendment]



 

 

 

 

  BANK OF AMERICA, N.A., as a 2014
Incremental Term Lender         By: /s/ Bernard Tsang     Name: Bernard Tsang  
  Title: Director



 

 

 

 

 

[Incremental Amendment]

 

 

 

 

 

 

SCHEDULE 1



 

COMMITMENTS

  

2014 Incremental Term Lender 2014 Incremental Term Loan Commitment Bank of
America, N.A. $60,000,000 TOTAL $60,000,000



 

 









 

